283 F.2d 516
LOS ANGELES HOTEL-RESTAURANT EMPLOYER-UNION WELFARE FUND, Appellant,v.William N. BOWIE, Jr., Trustee in Bankruptcy, Appellee.
No. 16876.
United States Court of Appeals Ninth Circuit.
Nov. 4, 1960.

Appeal from the United States District Court for the Southern District of California, Central Division; Ernest A. Tolin, Judge.
Denison, Dietrich & Anderson, by James H. Denison, and Robert H. Dahl, Los Angeles, Cal., for appellant.
Quittner, Stutman & Treister, George M. Treister, Los Angeles, Cal., for appellee.
Before STEPHENS, BARNES and KOELSCH, Circuit Judges.
PER CURIAM.


1
The judgment of the district court, affirming the order of the Referee denying priority as 'wages due to workmen' of the claim of appellant Los Angeles Hotel-Restaurant Employer-Union Welfare Fund, is affirmed.  United States v. Embassy Restaurant, Inc., 1959, 359 U.S. 29, 79 S. Ct. 554, 3 L. Ed. 2d 601.